Citation Nr: 1802541	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  05-22 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for cystic acne.

2.  Entitlement to service connection for prostatic hypertrophy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.

These matters come to the Board of Veterans' Appeals (Board) from a January 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  These matters were previously before the Board in November 2009, March 2016, and June 2017, and were remanded for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that cystic acne manifested during service, is otherwise related to the Veteran's active service, to include herbicide exposure, or due to or aggravated by a service-connected disability.

2.  The weight of the evidence is against a finding that prostatic hypertrophy manifested during service, is otherwise related to the Veteran's active service, or due to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for cystic acne have not been met.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

2.  The criteria for an award of service connection for prostatic hypertrophy have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Regarding notice, the RO sent the Veteran a letters in May 2003 and January 2010 pertaining to his service connection claims.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  

The Board finds that all necessary development has been accomplished with regard to the issues addressed in the decision below, to include substantial compliance with the Board Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 390 (1993).  The Veteran was afforded a VA examination in February 2010 and June 2016 with regard to his claimed disabilities and an addendum opinion was proffered in July 2017.

The Virtual folder contains the Veteran's service treatment records, identified post-service VA and private treatment records, records from the Social Security Administration (SSA) and lay contentions of the Veteran.  No additional evidence has been identified by the Veteran with regard to the disabilities addressed below.

As such, the Board will proceed with consideration of the Veteran's appeal.

Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
708 F.3d 1331, 1336-37 (Fed. Cir. 2013).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1998).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C. § 1116(f).  

The Veteran had active service in the Republic of Vietnam and it was presumed that he was exposed to Agent Orange.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii); see 05/06/2003 Certificate of Release or Discharge from Active Duty; 04/23/2004 Military Personnel Record.  
 
It is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  Cystic acne and prostatic hypertrophy are not presumptive conditions per the applicable regulations.  
k
Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155, 160 (1997).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran seeks service connection for cystic acne and prostatic hypertrophy, to include as due to service, due to in-service herbicide exposure and on a secondary basis due to a service-connected disability.  Service connection is in effect for generalized anxiety disorder and PTSD (0% and 30%), diabetes mellitus (20%), smoldering myeloma (100%), and peripheral neuropathy of the 4 extremities (10%, each extremity).  

Cystic acne

The Veteran has claimed entitlement to a skin disability, specifically cystic acne, which he asserts began in 1983.  05/06/2003 VA 21-256 Veterans Application for Compensation or Pension.  The Veteran asserts that his skin condition is due to service, to include in-service herbicide exposure, or due to or aggravated by a service-connected disability.  

An August 1967 service treatment records reflects pimples caused by shaving and acne in his beard area.  Two days later he sought follow-up treatment for pimples on his chin.  In September 1967, he was treated for a rash in his groin.  03/29/2016 STR-Medical at 39.

Private correspondence from Dr. J.T.B., dated in June 2005, reflects that it is "very possible" that the Veteran has acne that is somewhat cystic.  He further stated that "Agent Orange exposure could be linked to this problem."  06/20/2005 Form 9 at 3.  While Dr. J.T.B.'s opinion is too speculative upon which to base a grant of service connection, the Board found this opinion triggered VA's duty to assist by obtaining an etiological opinion with regard to his in-service herbicide exposure.  

A February 2010 VA examination report reflects that the Veteran does not have chloracne and that the Veteran's acne is due to sex, race, genetics, hormones, and diet.  The examiner opined that the Veteran's acne was not related to, or aggravated by, the Veteran's service-connected diabetes or myeloma.  Such opinion does not address whether the Veteran's acne is due to in-service herbicide exposure.  

Based on the foregoing evidence, the Board finds a current skin disability, specifically cystic acne, has been established.  Next, the Board will address the nexus element of service connection.

In a January 2016 brief, the Veteran's accredited representative contended that the Veteran's service-connected anxiety worsens his acne.  The representative cited to two studies to support his contention.  01/10/2016 Correspondence.  As such, in March 2016, the Board remanded this issue again for another medical opinion.

A June 2016 VA examination report reflects the opinion that the Veteran's skin disability is not at least as likely as not aggravated beyond its natural progression by his acquired psychiatric disability.  The examiner stated that the Veteran uses an over the counter wash lotion as treatment for his acne, and the severity has not permanently worsened beyond natural progression to pursue a more aggressive treatment for the condition or dermatological consultation.  Therefore, it is less likely as not for this condition to have been aggravated beyond the natural progression by the service-connected psychiatric disorder or the medications for such.  06/10/2016 C&P Exam.

A July 2017 VA examiner stated that service treatment records show entries for minor pimples on the Veteran's chin and no significant acne during military service which is not a pattern which fits with acne caused by herbicide exposure which is very unusual, but causes a fulminant acne at the time of exposure which persists.  The Veteran did not have fulminant acne at the time of Agent Orange exposure.  The Veteran's acne became worse years after Agent Orange exposure.  Acne is not cause by nor aggravated by myeloma, diabetes, or PTSD or medications used to treat them.  It is related to genetics, sex, and hormones.  

The Board acknowledges the treatise evidence submitted by the Veteran's representative pertaining to a relationship between cystic acne and anxiety.  The Veteran nor his representative have presented any medical opinion evidence addressing the question of a relationship between the Veteran's cystic acne and anxiety, but as the submitted medical literature afforded sufficient indication of the possibility of a link between cystic acne and stress, this triggered the necessity of obtaining a VA opinion.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006); see 38 U.S.C. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  As detailed hereinabove, the VA opinion obtained in response to the submitted treatise evidence was negative with regard to a relationship between his cystic acne and anxiety, and any other service-connected disability.

While medical treatise evidence can, in some circumstances, constitute competent medical evidence (see 38 C.F.R. § 3.159 (a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses), both Federal regulation and case law preclude granting service connection predicated on a result of speculation or mere possibility.  38 C.F.R. § 3.102; see Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (stating that a medical treatise submitted by an appellant that only raises the possibility that there may be some relationship between sickle cell anemia and the veteran's fatal coronary artery disease does not show a direct causal relationship between the two disorders such as to entitle the appellant to service connection for the cause of the veteran's death).  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated medical opinion.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (stating that medical article or treatise evidence, standing alone, may be sufficient if it discusses "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based on objective facts rather than unsubstantiated lay medical opinion").  

The Board notes that this treatise evidence was not combined with or accompanied by competent medical evidence specific to the facts and medical history relevant to this Veteran.  Thus, due to the lack of relevant medical history related to the Veteran, the Board places little to no weight on the treatise evidence as it related to the nexus element.  As such, the Board finds that the general opinion is outweighed by the collective 2016 and 2017 medical opinions as they were based on facts pertinent to the matter at hand.  

The Board has given consideration to the Veteran's lay assertions, treatment records, and the VA opinions of record.  While acknowledging that the Veteran has been exposed to Agent Orange during service, there is no evidence to support a finding that cystic acne is due to such exposure and such disability does not warrant presumptive service connection.  The Veteran does not otherwise have the requisite medical expertise to find that his current cystic acne is due to service, due to Agent Orange exposure, or due to a service-connected disability.  His opinion in this regard is not competent, given the complexity of the medical question involved, to include the etiology of the cystic acne in question.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (recognizing that orthopedic ACL tear is too medically complex for lay evidence to competent to diagnose); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (stating that lay persons not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  

In light of his lay assertions, and current diagnosis, the Board sought medical opinions that returned with negative conclusions and supporting rationale.  The Board finds that the competent medical opinions from persons with specialized training and experience outweighs the lay contentions of the Veteran, especially in the case of a complex disorder such as cystic acne.  As detailed, the February 2010 VA examiner found no relationship between his cystic acne and his diabetes and myeloma.  The June 2016 VA examiner found no relationship between his GERD and acquired psychiatric disability.  The July 2017 VA examiner found no relationship between his cystic acne and service or his herbicide exposure.  Given the depth of the examination reports, and the fact that the opinions were based on a review of the applicable record and consideration of the pertinent facts - his medical treatment - the Board finds such opinions are important evidence that weigh against a linkage to service, to include herbicide exposure, and to service-connected disabilities.  Based on the current state of record, to include the February 2010, June 2016, and July 2017 VA examinations and opinions, the Board finds that the preponderance of the evidence is against a finding that the Veteran's cystic acne manifested in service, is due to active service, is due to an herbicide agent, or due to or aggravated by a service-connected disability.  There is no contrary competent opinion of record considering the entirety of the facts and providing a rationale.

In conclusion, the most probative evidence is against a link between the claimed cystic acne and active service and a service-connected disability.  As the preponderance of the evidence is against the issue, reasonable doubt does not arise, and service connection is denied.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Prostatic hypertrophy

The Veteran has reported that he started having urinary issues in the late 1970's and that he was diagnosed in the 1980's with benign prostatic hypertrophy (BPH) and started on medications.  05/06/2003 VA 21-256 Veterans Application for Compensation or Pension.  However, he has also reported at the June 2003 VA examination that it was around 1990 when he started noticing the presence of frequent urination.  

A May 1995 private treatment record reflects a diagnosis of prostatitis/BPH.  06/05/2003 Medical Treatment Record-Non-Government Facility at 21.  

Based on the foregoing evidence, the Board finds a current disability of BPH has been established.  Next, the Board will address the nexus element of service connection.

Correspondence from Dr. S.B.O., dated in January 2005, reflects that the Veteran had a "slightly enlarged prostate with a decrease urinary flow rate" in 1989.  In 2000, the Veteran was placed on Flomax.  01/24/2005 Medical Treatment Record-Non-Government Facility, at 4.

In April 2008, the Veteran underwent microwave therapy, for BPH obstructive voiding, which improved his situation.  December 2008 and August 2009 records from Dr. B.S. reflect that post microwave therapy, the Veteran was improved, still had some "mild obstructive voiding," was still requiring Flomax, but was happy.  See 01/22/2010, 03/03/2010 Medical Treatment Record-Non-Government Facility.

A February 2010 VA examination report reflects the opinion of the examiner that that the Veteran's BPH is due to age, race, genetics, and hormonal factors.  The examiner opined that it is not due to, or aggravated by, service because the Veteran did not have the condition in service.  The examiner also found that the Veteran's BPH is not linked to his service-connected diabetes or myeloma, predates both, and has not increased in treatment or intervention since the onset of diabetes or myeloma. 

In the March 2016 Board Remand, it was noted that although the examiner stated that the Veteran's BPH had not increased in treatment or intervention after the Veteran's diabetes and myeloma, the examiner did not explain why the transurethral microwave therapy was not indicative of a worsening of the Veteran's BPH.  Thus, the issue was remanded for the examiner to address whether his April 2008 microwave therapy for BPH obstructive voiding indicated a worsening of his condition due to a service-connected disability and/or medication taken to treat such.  

The June 2016 VA examination report reflects that the Veteran's symptoms of obstructive voiding was due to BPH, which is a benign enlargement of the prostate gland.  The examiner explained that this occurs with aging, and therefore, it is less likely as not for the Veteran's psychiatric diagnosis or medications to have aggravated the condition.  Such opinion, however, does not address the transurethral microwave therapy.  

The July 2017 VA examiner stated that BPH is not caused by or aggravated by service-connected myeloma, PTSD, diabetes mellitus or medications taken therefore.  BPH is caused by age, sex, hormones, and genetics.  The Veteran had progression of his BPH which is common over time and fortunately some improvement after microwave therapy but still requires medication to help control.  

The Board has given consideration to the Veteran's lay assertions, treatment records, and the VA opinions of record.  While acknowledging that the Veteran has been exposed to Agent Orange during service, there is no evidence to support a finding that BPH is due to such exposure and such disability does not warrant presumptive service connection.  The Veteran does not otherwise have the requisite medical expertise to find that his current BPH is due to service, due to Agent Orange exposure, or due to a service-connected disability.  His opinion in this regard is not competent, given the complexity of the medical question involved, to include the etiology of the BPH in question.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (recognizing that orthopedic ACL tear is too medically complex for lay evidence to competent to diagnose); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (stating that lay persons not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  

In light of his lay assertions, and current diagnosis, the Board sought medical opinions that returned with negative conclusions and supporting rationale.  The Board finds that the competent medical opinions from persons with specialized training and experience outweighs the lay contentions of the Veteran, especially in the case of a complex disorder such as BPH.  As detailed, the February 2010 VA examiner found no relationship between his BPH and his diabetes and myeloma.  The collective June 2016 and July 2017 VA opinions found no relationship between his BPH and a service-connected disability.  Given the depth of the examination reports, and the fact that the opinions were based on a review of the applicable record and consideration of the pertinent facts - his medical treatment - the Board finds such opinions are important evidence that weigh against a linkage to service and to service-connected disabilities.  Based on the current state of record, to include the February 2010, June 2016, and July 2017 VA examinations and opinions, the Board finds that the preponderance of the evidence is against a finding that the Veteran's BPH manifested in service, is due to active service, or due to or aggravated by a service-connected disability.  There is no contrary competent opinion of record considering the entirety of the facts and providing a rationale.

In conclusion, the most probative evidence is against a link between the claimed prostatic hypertrophy and active service and a service-connected disability.  As the preponderance of the evidence is against the issue, reasonable doubt does not arise, and service connection is denied.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

ORDER

Service connection for cystic acne is denied.

Service connection for prostatic hypertrophy is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


